— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 1991, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence in the record supports the conclusion that claimant quit his part-time employment as a recording studio monitor because he could not handle working that job as well as another job he held. Contrary to claimant’s contention, his supervisor testified that claimant never requested a leave of absence. He also stated that work was still available for claimant had he not quit. Although claimant contends that he was discharged, this merely presented a question of credibility which was within the province of the Unemployment Insurance Appeal Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, appeal dismissed 74 NY2d 714; Matter of Weber [Catherwood] 32 AD2d 697). The determination that claimant voluntarily left his employment without good cause *939is therefore supported by substantial evidence and must be upheld (see, Matter of Steed [Roberts], 115 AD2d 166, 167; Matter of Sillan [French Tel. Cable Co. — Levine] 53 AD2d 719).
Weiss, P. J., Levine, Mercure, Mahoney and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.